Kramer v Geldwert (2014 NY Slip Op 08732)





Kramer v Geldwert


2014 NY Slip Op 08732


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Gonzalez, P.J., Tom, Friedman, Acosta, Moskowitz, JJ.


13760 602837/09

[*1] Hyman Kramer, etc., Plaintiff-Appellant,
vJosef Geldwert, M.D., Defendant-Respondent, John Does, Defendants.


Sherwood Allen Salvan, New York, for appellant.
Schlanger & Schlanger, Pleasantville (Michael Schlanger of counsel), for respondent.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered December 12, 2013, which denied plaintiff's motion for discovery in aid of arbitration and dismissed the matter, unanimously affirmed, without costs.
In exceptional circumstances, pre-hearing discovery pursuant to CPLR 3102(c) may be ordered after the demand for arbitration has been made (see e.g. Matter of Moock v Emanuel , 99 AD2d 1003 [1st Dept 1984]). However, a court may not review the interim orders of an arbitrator (Mobil Oil Indonesia v Asamera Oil [Indonesia] , 43 NY2d 276 [1977]). Thus, judicial review of procedural rulings made in this arbitration administered by the American Arbitration Association is barred (see Avon Prods. v Solow , 150 AD2d 236, 239 [1st Dept 1989]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK